             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY; MEGAN ACKERMAN;
 ELLEN BRODSKY; DARRAGH
 BURGESS; DONALD MOYNIHAN; and                          Civil Action No. __________
 ELIZABETH WEST,

                Plaintiffs,

        v.

 DONALD J. TRUMP, President of the United
 States; and DANIEL SCAVINO, Assistant to
 the President and Deputy Chief of Staff for
 Communications,

                Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                         Introduction

       1.      More than two years ago in a ruling affirmed by the U.S. Court of Appeals for the

Second Circuit, this Court held that Defendants violated the First Amendment by blocking certain

individuals on the basis of viewpoint from President Donald Trump’s Twitter account,

@realDonaldTrump. Knight First Amendment Inst. at Columbia Univ. v. Trump (Knight Institute

I), 302 F. Supp. 3d 541, 580 (S.D.N.Y. 2018), aff’d, 928 F.3d 226, 230 (2d Cir. 2019), reh’g en

banc denied, 953 F.3d 216 (2d Cir. 2020). After the Court’s ruling, Defendants unblocked the

accounts of the individuals who had brought suit. In response to multiple requests from counsel

for Plaintiff Knight First Amendment Institute at Columbia University (“Knight Institute”),

Defendants also unblocked the accounts of other individuals who had been blocked based on

viewpoint. However, Defendants refused to unblock all of them. Plaintiffs bring this lawsuit to




                                               1
             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 2 of 14




compel Defendants to unblock these other accounts and allow their users to participate once again

in the public forum that Defendants have established.

        2.      This case is made necessary because Defendants continue to unconstitutionally

block two categories of individuals from the @realDonaldTrump Twitter account. The first

category comprises individuals who were blocked from the account during President Trump’s

presidency but who cannot specify, or provide a copy of, the specific tweet that provoked

Defendants to block them. The second category comprises individuals who were blocked from the

account before President Trump was inaugurated but whom Defendants continue to block today.

Each of the Individual Plaintiffs1 in this case falls into one of these two categories.

        3.      Defendants’ continued blocking of these two categories of individuals violates the

First Amendment. This Court has already held that President Trump’s Twitter account is a public

forum. 302 F. Supp. 3d at 575. The Individual Plaintiffs were blocked from this forum because of

opinions they expressed in replying to the President’s tweets, or in tweets that “mentioned,” or

tagged, the President’s Twitter account. Because of their criticism of the President, they have been

prevented or impeded from viewing the President’s tweets, from replying to those tweets, from

viewing the discussions associated with the tweets, and from participating in those discussions.

Defendants’ continued blocking of the Individual Plaintiffs unconstitutionally impairs the right of

the Individual Plaintiffs to participate in a public forum and violates the right of the Knight Institute

to hear dissenting views in that forum. Defendants’ actions also unconstitutionally restrict the

Individual Plaintiffs’ rights to access important government information and to petition the

government for redress of grievances.



   1Throughout this complaint, “Individual Plaintiffs” refers to Plaintiffs Megan Ackerman,
Ellen Brodsky, Darragh Burgess, Donald Moynihan, and Elizabeth West.


                                                   2
              Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 3 of 14




        4.      Plaintiffs respectfully ask that the Court declare that the viewpoint-based blocking

of the Individual Plaintiffs violates the First Amendment; order Defendants to unblock the

Individual Plaintiffs’ accounts; and order Defendants to unblock all other accounts that have been

blocked from the @realDonaldTrump account except where Defendants can justify the blocking

on an individualized basis.

                                      Jurisdiction and Venue

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28

U.S.C. §§ 2201–2202.

       6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and (e)(1). A substantial

part of the events giving rise to this claim occurred in this District, and each Defendant is an officer

of the United States sued in his official capacity.

                                                Parties

        7.      The Knight Institute is a New York not-for-profit corporation based at Columbia

University that works to preserve and expand the freedoms of speech and the press in the digital

age through strategic litigation, research, and public education. The Knight Institute’s staff

operates a Twitter account under the handle @knightcolumbia, and that account follows

@realDonaldTrump, the accounts of the Individual Plaintiffs, and at least 27 other accounts that

Defendants have blocked from the @realDonaldTrump account.

        8.      Plaintiff Megan Ackerman is a digital specialist with the American Federation of

Teachers. She operates a Twitter account under the handle @MissMeganEmily.

        9.      Plaintiff Ellen Brodsky is a freelance writer, blogger, and researcher. She operates

a Twitter account under the handle @NewsHoundEllen.

        10.     Plaintiff Darragh Burgess is a caregiver and former teacher. She operates a Twitter

account under the handle @BeachBliss13.


                                                   3
               Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 4 of 14




        11.      Plaintiff Donald Moynihan is a professor of public policy at Georgetown

University. He operates a verified Twitter account under the handle @donmoyn.

        12.      Plaintiff Elizabeth West is an actor. She operates a Twitter account under the handle

@Limeylizzie.

        13.      Defendant Donald Trump is the President of the United States and is sued in his

official capacity only. President Trump operates and oversees the operation of a verified Twitter

account under the handle @realDonaldTrump. The President and/or his subordinates have blocked

all of the Individual Plaintiffs from this account.

        14.      Defendant Daniel Scavino is an Assistant to the President and Deputy Chief of Staff

for Communications and is sued in his official capacity only. Until April 21, 2020, Mr. Scavino

served as the White House Director of Social Media and Assistant to the President, after which he

was promoted to his current position. Mr. Scavino posts messages on behalf of President Trump

to @realDonaldTrump and other social media accounts, including @POTUS and @WhiteHouse.

Mr. Scavino has access to the @realDonaldTrump account, including the access necessary to block

and unblock individuals from the @realDonaldTrump account.

                           Factual Allegations and Procedural History

   I.         The Previous Rulings that Defendants’ Viewpoint-Based Blocking of Individuals
              from the @realDonaldTrump Twitter Account Violates the First Amendment

        15.      Attached as Exhibit A to this Complaint is the complaint filed in Knight Institute I.

The factual allegations concerning Twitter and Defendants’operation of the @realDonaldTrump

account are incorporated herein by reference. See Exhibit A ¶¶ 19–45.

        16.      In Knight Institute I, this Court ruled on May 23, 2018 that the @realDonaldTrump

account reflects state action, that the interactive space associated with the President’s tweets

constitutes a designated public forum, and that Defendants violated the First Amendment by



                                                   4
                Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 5 of 14




blocking the individual plaintiffs in that case from this forum because of viewpoints they expressed

in replies to the President’s tweets. Defendants did not contest that the President had discriminated

against the individual plaintiffs based on their viewpoints when he blocked them from the

@realDonaldTrump account, and this Court held that Defendants’ “continued exclusion of the

individual plaintiffs based on viewpoint is . . . impermissible under the First Amendment.” Id. at

575. As a matter of discretion, the Court issued only declaratory relief, writing: “Because no

government official is above the law and because all government officials are presumed to follow

the law once the judiciary has said what the law is, we must assume that the President and Scavino

will remedy the blocking we have held to be unconstitutional.” Id. at 580.

         17.      On July 9, 2019, the Second Circuit affirmed. Knight First Amendment Inst., 928

F.3d at 230–38. On March 23, 2020, the Second Circuit denied Defendants’ petition for rehearing

en banc. 953 F.3d at 226 (2d Cir. 2020).

   II.         Defendants’ Continued Viewpoint-Based Blocking of Individuals from the
               @realDonaldTrump Account

         18.      On June 4, 2018, on the same day they filed their notice of appeal from this Court’s

judgment, Defendants’ counsel informed Plaintiffs’ counsel that the seven individuals who had

sued in Knight Institute I had been unblocked from the @realDonaldTrump account.

         19.      After those plaintiffs were unblocked, dozens of other people informed the Knight

Institute that they were still blocked from the President’s account. Beginning on August 10, 2018,

the Knight Institute on numerous occasions provided Defendants’ counsel with lists of individuals

who had asked the Knight Institute to request that they be unblocked from the @realDonaldTrump

account. In correspondence stretching over nearly two years, Defendants’ counsel informed the

Knight Institute that some of the individuals on the lists had been unblocked.




                                                   5
              Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 6 of 14




       20.        Defendants refuse, however, to unblock two categories of individuals. As noted

above, the first category comprises individuals who were blocked from the @realDonaldTrump

account during President Trump’s presidency but who cannot specify, or provide a copy of, the

specific tweet that provoked Defendants to block them. The second category comprises individuals

who were blocked from the @realDonaldTrump account before he was inaugurated but who

remain blocked today. Plaintiffs Darragh Burgess and Donald Moynihan fall into the first category;

Plaintiffs Megan Ackerman, Ellen Brodsky, and Elizabeth West fall into the second. The Knight

Institute has sent multiple letters and emails to Defendants explaining that the continued blocking

of these individuals from the @realDonaldTrump account violates the First Amendment, and

asking Defendants to unblock these individuals’ accounts, but Defendants have expressly refused.

       21.        On July 20, 2020, Defendants informed the Knight Institute again that “Donald

Trump does not intend to unblock persons who were blocked prior to his inauguration or who

cannot identify a tweet that preceded and allegedly precipitated the blocking.”

             A.      Individual Plaintiffs Who Were Blocked During President Trump’s
                     Presidency But Who Cannot Specify, or Provide a Copy of, the Specific
                     Tweet That May Have Prompted the Blocking

       22.        Defendants’ continued blocking of Individual Plaintiffs Burgess and Moynihan

violates their First Amendment rights. It unconstitutionally restricts their rights to read or

participate in the discussion occurring in the public forum of the @realDonaldTrump account. It

also unconstitutionally restricts their right to access statements that Defendants are otherwise

making available to the public at large, and their right to petition the government for redress of

grievances.

                                          Darragh Burgess

       23.        Plaintiff Darragh Burgess is a caregiver and former teacher. Ms. Burgess operates

the Twitter account @BeachBliss13, which has approximately 1,303 followers.


                                                  6
              Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 7 of 14




        24.     Ms. Burgess has never followed the @realDonaldTrump account but she has often

“mentioned” the @realDonaldTrump account by including the account’s handle in tweets

criticizing the President or his policies.

        25.     Defendants blocked Ms. Burgess from the @realDonaldTrump account on or

around July 30, 2017. Ms. Burgess is not certain which of her tweets prompted the blocking. Ms.

Burgess discovered that she had been blocked from the @realDonaldTrump account on July 30,

2017.

        26.     On July 2, 2020, the Knight Institute requested that Defendants unblock

@BeachBliss13. Defendants refused, stating that “Donald Trump does not intend to unblock

persons who were blocked prior to his inauguration or who cannot identify a tweet that preceded

and allegedly precipitated the blocking.”

        27.     Defendants’ blocking of Ms. Burgess from the @realDonaldTrump account

prevents or impedes her from viewing the President’s tweets; from replying to these tweets; from

viewing the comment threads associated with these tweets; and from participating in the comment

threads.

                                             Donald Moynihan

        28.     Plaintiff Donald Moynihan is a professor of public policy at Georgetown University

and a visiting professor at the University of Oxford. He has authored two books, numerous

scholarly articles, and op-eds in the Los Angeles Times and the New York Times, among other

outlets. Professor Moynihan operates the verified Twitter account @donmoyn, which has

approximately 33,800 followers.

        29.     Professor Moynihan began following the @realDonaldTrump account after Donald

Trump announced his campaign for the presidency. Before he was blocked, Professor Moynihan

monitored President Trump’s tweets closely. He often responded to tweets from


                                                   7
              Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 8 of 14




@realDonaldTrump, and he was an active participant in the comment threads. His tweets directed

toward @realDonaldTrump were generally critical of the President or his policies.

       30.        Defendants blocked Professor Moynihan from the @realDonaldTrump account in

late July 2017. In the days immediately preceding the blocking, Professor Moynihan had replied

to multiple tweets from @realDonaldTrump with criticism primarily related to the then-ongoing

investigation by Special Counsel Robert Mueller. However, because Professor Moynihan

periodically deletes his older tweets, and has deleted his tweets from this period, he is not certain

which of his tweets prompted the blocking. Professor Moynihan discovered that he had been

blocked from the @realDonaldTrump account on July 21, 2017.

       31.        On numerous occasions, including at least September 12, 2018, March 14, 2019,

and May 22, 2019, the Knight Institute requested that Defendants unblock @donmoyn. Defendants

refused, stating that “Donald Trump does not intend to unblock persons who were blocked prior

to his inauguration or who cannot identify a tweet that preceded and allegedly precipitated the

blocking.”

       32.        Defendants’ blocking of Professor Moynihan from the @realDonaldTrump account

prevents or impedes him from viewing the President’s tweets; from replying to these tweets; from

viewing the comment threads associated with these tweets; and from participating in the comment

threads.

             B.      Individual Plaintiffs Who Were Blocked Before President Trump Took
                     Office

       33.        Defendants’ continued blocking of Individual Plaintiffs Ms. Ackerman, Ms.

Brodsky, and Ms. West violates their First Amendment rights. It unconstitutionally restricts their

rights to read or participate in the discussion occurring in the public forum of the

@realDonaldTrump account. It also unconstitutionally restricts their right to access statements that



                                                 8
             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 9 of 14




Defendants are otherwise making available to the public at large, and their right to petition the

government for redress of grievances.

                                        Megan Ackerman

       34.     Plaintiff Megan Ackerman is a digital specialist with the American Federation of

Teachers. Ms. Ackerman operates the personal Twitter account @MissMeganEmily, which has

approximately 1,943 followers.

       35.     Although Ms. Ackerman does not believe that she ever followed the

@realDonaldTrump account, she often closely read tweets from @realDonaldTrump before Mr.

Trump was elected President.

       36.     Mr. Trump blocked Ms. Ackerman on or around December 2, 2015. That day, Ms.

Ackerman tweeted from her @MissMeganEmily account to draw attention to a critical email that

she had sent to Mr. Trump’s presidential campaign on behalf of Bend the Arc, a Jewish advocacy

organization. Her tweet mentioned @realDonaldTrump. A few hours later, Ms. Ackerman

discovered that she had been blocked from the @realDonaldTrump account.

       37.     On numerous occasions, including at least September 12, 2018, March 14, 2019,

and May 22, 2019, the Knight Institute requested that Defendants unblock @MissMeganEmily.

Defendants refused, stating that “Donald Trump does not intend to unblock persons who were

blocked prior to his inauguration or who cannot identify a tweet that preceded and allegedly

precipitated the blocking.”

       38.     Defendants’ blocking of Ms. Ackerman from the @realDonaldTrump account

prevents or impedes her from viewing the President’s tweets; from replying to these tweets; from

viewing the comment threads associated with these tweets; and from participating in the comment

threads.




                                               9
             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 10 of 14




                                          Ellen Brodsky

       39.     Plaintiff Ellen Brodsky is a freelance writer, blogger, and researcher. Ms. Brodsky

operates the Twitter account @NewsHoundEllen, which has approximately 1,898 followers.

       40.     Although Ms. Brodsky does not believe that she ever followed the

@realDonaldTrump account, she monitored his tweets and cable news appearances in the years

before he was elected President, and she would occasionally respond to tweets from and mention

the @realDonaldTrump account. Her tweets directed at @realDonaldTrump were generally

critical of Mr. Trump’s purported investigation into whether then–President Barack Obama was

born in the United States.

       41.     Ms. Brodsky does not know on exactly what date Defendants blocked her from the

@realDonaldTrump account, but she was blocked before the President took office. Ms. Brodsky

is also not certain which of her tweets prompted the blocking. Ms. Brodsky tweeted about the fact

that she was blocked from @realDonaldTrump on July 21, 2016.

       42.     On numerous occasions, including at least September 12, 2018, March 14, 2019,

and May 22, 2019, the Knight Institute requested that Defendants unblock @NewsHoundEllen.

Defendants refused, stating that “Donald Trump does not intend to unblock persons who were

blocked prior to his inauguration or who cannot identify a tweet that preceded and allegedly

precipitated the blocking.”

       43.     Defendants’ blocking of Ms. Brodsky from the @realDonaldTrump account

prevents or impedes her from viewing the President’s tweets; from replying to these tweets; from

viewing the comment threads associated with these tweets; and from participating in the comment

threads.




                                               10
             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 11 of 14




                                           Elizabeth West

       44.        Plaintiff Elizabeth West is an actor. Ms. West operates the Twitter account

@Limeylizzie, which has approximately 7,747 followers.

       45.        Ms. West began following the @realDonaldTrump account before Mr. Trump

announced his campaign for the presidency. Before she was blocked, Ms. West monitored Mr.

Trump’s tweets closely. She responded to tweets from @realDonaldTrump, and she was an active

participant in the comment threads. Her tweets directed toward @realDonaldTrump were generally

critical of Mr. Trump.

       46.        Ms. West does not know on exactly what date Defendants blocked her from the

@realDonaldTrump account, but she knows she was blocked before the President took office. Ms.

West tweeted about the fact that she was blocked from @realDonaldTrump on December 6, 2015.

       47.        On numerous occasions, including at least September 12, 2018, March 14, 2019,

and May 22, 2019, the Knight Institute requested that Defendants unblock @Limeylizzie.

Defendants refused, stating that “Donald Trump does not intend to unblock persons who were

blocked prior to his inauguration or who cannot identify a tweet that preceded and allegedly

precipitated the blocking.”

       48.        Defendants’ blocking of Ms. West from the @realDonaldTrump account prevents

or impedes her from viewing the President’s tweets; from replying to these tweets; from viewing

the comment threads associated with these tweets; and from participating in the comment threads.

             C.      The Effect of Defendants’ Continued Blocking on the Knight Institute’s
                     Right to Hear

                                          Knight Institute

       49.        Although the Knight Institute has not been blocked from the @realDonaldTrump

account, the viewpoint-based exclusion of the Individual Plaintiffs and other blocked users from



                                                11
             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 12 of 14




this forum prevents the Knight Institute from hearing the speech that the blocked users would have

engaged in had they not been blocked. Because the First Amendment protects the right to hear as

well as the right to speak, Defendants’ viewpoint-based blocking of the Individual Plaintiffs and

other blocked users violates the Knight Institute’s First Amendment rights by distorting the

expressive forum in which the Knight Institute and other non-blocked users participate.

       50.     The Knight Institute is aware of 27 individuals, in addition to the Individual

Plaintiffs, who fall into the categories described above. Defendants may be blocking many others,

however. The Knight Institute learns of blocked users if they contact the Knight Institute of their

own accord, or if their stories are reported in the media. Only Defendants know how many

individuals have been blocked in total, and for what reasons they have been blocked.

                                          Causes of Action

                  Violation of the First Amendment of the U.S. Constitution
                             (Declaratory and Injunctive Relief)

       51.     Defendants’ blocking of the Individual Plaintiffs from the @realDonaldTrump

account violates the First Amendment because it imposes a viewpoint-based restriction on the the

Individual Plaintiffs’ rights to read or participate in a public forum.

       52.     Defendants’ blocking of the Individual Plaintiffs from the @realDonaldTrump

account violates the First Amendment because it imposes a viewpoint-based restriction on the

Individual Plaintiffs’ right to access to official statements Defendants otherwise make available to

the general public.

       53.     Defendants’ blocking of the Individual Plaintiffs from the @realDonaldTrump

account violates the First Amendment because it imposes a viewpoint-based restriction on the

Individual Plaintiffs’ right to petition the government for redress of grievances.




                                                  12
             Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 13 of 14




       54.     Defendants’ blocking of the Individual Plaintiffs and other accounts from the

@realDonaldTrump account based on their viewpoints violates the First Amendment because it

imposes a viewpoint-based restriction on the Knight Institute’s right to hear.

                                        Prayer for Relief

       WHEREFORE, Plaintiffs request that this Court:

       1.      Declare Defendants’ viewpoint-based blocking of the Individual Plaintiffs and

other individuals from the @realDonaldTrump account to be unconstitutional;

       2.      Enter an injunction requiring Defendants to unblock the Individual Plaintiffs from

the @realDonaldTrump account, and requiring Defendants to unblock all accounts that have been

blocked from the @realDonaldTrump account except where Defendants can justify the blocking

on an individualized basis;

       3.      Award Plaintiffs their costs and reasonable attorneys’ fees pursuant to 28

U.S.C. § 2412; and

       4.      Grant any additional relief as may be just and proper.



 Dated: July 31, 2020                             Respectfully submitted,

                                                  /s/ Katherine Fallow
                                                  Katherine Fallow (KF-2535)
                                                  Jameel Jaffer (JJ-4653)
                                                  Alex Abdo (AA-0527)
                                                  Carrie DeCell (CD-0731)
                                                  Meenakshi Krishnan
                                                  Knight First Amendment Institute
                                                    at Columbia University
                                                  475 Riverside Drive, Suite 302
                                                  New York, NY 10115
                                                  (646) 745-8500
                                                  katie.fallow@knightcolumbia.org

                                                  Jessica Ring Amunson
                                                  Kara Brandeisky


                                                13
Case 1:20-cv-05958 Document 1 Filed 07/31/20 Page 14 of 14




                             Tassity Johnson
                             Tali Leinwand
                             1099 New York Avenue NW, Suite 900
                             Washington, DC 20001
                             (202) 639-6000
                             jamunson@jenner.com
                             Attorneys for Plaintiffs




                            14
